Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 9/21/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The FOREIGN and NPL documents therein listed are found in the file-wrapper for parent applications 16/865687, 16051707, 15644242, 15431096, and were reviewed, per MPEP 707.05(a). Pursuant to 37 CFR 1.98(d), if the IDS submitted in the parent application complies with 37 CFR 1.98(a) to (c), copies of the patents, publications, pending U.S. applications, or other information submitted in the parent application need not be resubmitted in the continuing application.  MPEP § 609.02 (B)(2).  The references therein have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 15, 17-21, 26, 27 of U.S. Patent No. US 11,300,779. The correlation of the claims are as follows (the claim of the application corresponds to the claim of the Patent as App: Pat): 1:1, 2:2, 3:3, 4:4, 5:5, 6:6, 7:7, 8:8, 9:9, 10:10, 11:11, 12:12, 13:13, 14:14, 15:15, 16:16, 17:17, 18:18, 19:19, 20:20.
Claims 1-6, 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 15, 17-21, 26, 27 of U.S. Patent No. US 10,042,159. The correlation of the claims are as follows (the claim of the application corresponds to the claim of the Patent as App: Pat): 1: 12, 26; 2:19; 3:17; 4:21; 5:12; 6:12; 9:14; 10:15; 11:17; 12:21; 13:18; 14: 12, 26; 15:20; 16:21; 17:27, 18:12.
Claims 1-6, 9-12, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-17 of U.S. Patent No. US 10,642,029. The correlation of the claims are as follows (the claim of the application corresponds to the claim of the Patent as App: Pat): 1:1, 12; 2:2; 3:3; 4:4; 5:5; 6:6; 9:7; 10:9; 11:10; 12:11; 14:1, 12; 15:3, 13; 16:4, 14; 17:15; 18:16. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application. Moreover, the breadth of the present claims encompasses or matches the patented claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 9-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wine (US 6245590) (from IDS) in view of Matsubara (JP-2012252068)(from IDS, labeled Nippon).
Regarding independent claims 1 and 14, Wine discloses a scanner apparatus (Abstr – scanning unit) and method (title – method) comprising (i.e., open language for the claim): 
a first scanable mirror (Fig. 8: 56 - horizontal scanner mirror);
a second scanable mirror (58 – vertical scanner);
a lens that is positioned optically upstream from the first scanable mirror (Wine-Fig 3: 53 - lens); and a mirror that is positioned optically between the first scanable mirror and the second scanable mirror (Wine, Figs. 3, 8 - three scanable mirrors; 56 – horizontal scanner).
The reference does not disclose that the mirror between is ellipsoidal. 
Wine and Matsubara are related as scanning mirror systems.
Matsubara teaches that the mirror between first (Figs. 1, 3: 2-first scanning means) and second scanner mirrors (3 – second scanning means) is an ellipsoidal mirror (4 – elliptic mirror) so as to match the foci of the elliptical mirror to each scanning means (Abstract, Fig. 3), which results in less light loss through broadening. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to change the shape of the scanning mirror to ellipsoidal for the purposes of beam shaping and reduced light/intensity loss.
Regarding claim 2, the combination further discloses The apparatus of claim 1 further comprising: a light source (Wine, Fig. 3, 8: 50 – optical source) positioned optically upstream from the lens (i.e., before lens 53), wherein the light source (50 – optical source) is configured to transmit light through the lens onto the first scanable mirror (i.e., the lesn can be seen between the fibers to emit 50 and mirror 100), whereupon the first scanable mirror reflects the light toward the ellipsoidal mirror (via above combination), and whereupon the ellipsoidal mirror reflects the light toward the second scanable mirror (Fig. 3, 8 – note beam path).
Regarding claims 7 and 19, the combination further discloses wherein the ellipsoidal mirror exhibits rotational symmetry about its major axis (Wine, Fig. 3, 8 – i.e., note the axis).
Regarding claim 9, the combination further discloses the first scanable mirror and the second scanable mirror comprise MEMS mirrors (Wine, col. 3, lns. 30-35: MEMs.).
Regarding claim 10, the combination does not further explicitly disclose wherein the first scanable mirror and the second scanable mirror are of equal size.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Since they are in the same system, they must already be of the same scale.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the ratio of the scannable mirrors relative to each other and arrive on the result that they are of equal size so as to reduce loss of light between them and reduce complexity of manufacture because different mirrors need not be determined for these placements.
Regarding claim 11, the combination further discloses a beam scanner controller configured to (1) scan the first scanable mirror along a first axis (Wine, Figs. 3, 8 – note beam path), and (2) scan the second scanable mirror along a second axis to define a scan pattern within a scan area (Figs. 3, 8 – note beam path) such that at least one of the first scanable mirror and the second scanable mirror scans at a sinusoidal frequency (col. 2, lns. 1-7 – sinusoidal fashion).
Regarding claim 12, the combination further discloses the first and second scanable mirrors are positioned in a side-by-side arrangement (Wine, Figs. 3, 8 – note mirror locations that are along parallel lines via beam paths).
Regarding claim 13, the combination further discloses 13. The apparatus of claim 1 further comprising: an optical field splitter/inverter positioned optically downstream from the first and second scanable mirrors to split and invert a scan area defined by the first and second scanable mirrors (Wine, col. 17, lns. 36-38 – beam splitter … allows correction of the scanner).
Examiner's Note
With respect to claim(s) 3-6, 8, 15-18, 20 Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claims 3 and 15, the prior art does not teach or suggest “The apparatus” including the specific arrangement for “via compressive sensing” as set forth in the claimed combination(s).
With respect to claims 4-6 and 16-18, these claims depend on claims 3 and 15, respectively, and are otherwise allowable at least for the reasons stated supra.
Regarding claims 8 and 20, the prior art does not teach or suggest “The apparatus” including the specific arrangement for “wherein the ellipsoidal mirror has a prolate spheroidal shape [approximate shape of the ball]” as set forth in the claimed combination(s) since there is no teaching or reasonable purpose found to have a non-flat or near-non-flat mirror surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872